                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


JAMES S. JUMPING EAGLE,                               CIV. 20-5017-JLV

                   Plaintiff,

                                                            ORDER
       vs.

ROB YANTIS, Pennington County Jail
Commander, in his individual and
official capacities; PENNINGTON
COUNTY JAIL NURSES N/F/U, in their
individual and official capacities;
PENNINGTON COUNTY JAIL NURSES
L/N/U, in their individual and official
capacities; JOHN DOES 1 THROUGH
10, in their individual and official
capacities; AND UNITED STATES
MARSHALS, in their individual and
official capacities;

                   Defendants.


                                 INTRODUCTION

      Plaintiff James S. Jumping Eagle, appearing pro se, filed this civil rights

action under 42 U.S.C. § 1983. (Docket 1). Plaintiff was incarcerated at the

Pennington County Jail (“the Jail”) in Rapid City, South Dakota, when he filed

suit. Id. He alleges defendants were deliberately indifferent to his medical

needs. Id. Plaintiff also moved to proceed in forma pauperis and filed a

prisoner trust account report to support his allegations of indigency. (Dockets
2 & 3). For the reasons below, the court grants plaintiff pauper status and

dismisses his complaint in the pro se screening process.

I.    In Forma Pauperis Status

      Plaintiff’s motion to proceed in forma pauperis includes an affidavit

attesting to his indigency. (Docket 2). He alleges he is presently unemployed

due to his incarceration and has no assets. Id. The court finds plaintiff is

indigent and grants him leave to proceed in forma pauperis.

      The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. ' 1915, requires

prisoners seeking to proceed in forma pauperis to make an initial partial filing

fee payment when possible. Determination of the partial filing fee is calculated

according to 28 U.S.C. ' 1915(b)(1), which requires a payment of 20 percent of

the greater of:

      (A)    the average monthly deposits to the prisoner=s account; or

      (B)    the average monthly balance in the prisoner=s account for the
             6-month period immediately preceding the filing of the
             complaint or notice of appeal.

      In support of his motion, plaintiff provided a copy of his prisoner trust

account report signed by an authorized jail official. (Docket 3). The report

shows an average monthly deposit for the past six months of $330.70, an

average monthly balance for the past six months of $129.47, and a current

balance of $0.28. Id. The court finds plaintiff must make an initial partial

filing fee of $66.14, which is 20 percent of the average monthly deposits in his

prisoner trust account. This fee must be paid by May 13, 2020.




                                        2
      To pay the full filing fee as required by law, plaintiff must Amake

monthly payments of 20 percent of the preceding month’s income credited to

the prisoner’s account.@ 28 U.S.C. ' 1915(b)(2). The statute places the burden

on plaintiff’s institution to collect the additional monthly payments and

forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

28 U.S.C. ' 1915(b)(2). The Clerk of Court will send a copy of this order to the

appropriate financial official at plaintiff’s institution. Plaintiff will remain

responsible for the entire filing fee as long as he is a prisoner, even if the case

is dismissed. See In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997).

II.   Prisoner Complaint Screening

      A.     Legal standard

      Under 28 U.S.C. § 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process “applies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.” Lewis v. Estes, 242 F.3d 375 at

*1 (8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d

Cir. 1999)). During this initial screening process, the court must dismiss the

complaint in part or full if the complaint is “frivolous, malicious, or fails to



                                           3
state a claim upon which relief may be granted” or “seeks monetary relief from

a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

      B.     Facts

      This is not plaintiff’s first suit alleging the jail was deliberately indifferent

to his medical needs. In 2019, plaintiff filed a suit naming the same

defendants and alleging the same harms.1 Jumping Eagle v. Yantis, CIV. 19-

5015, 2020 WL 730358 (D.S.D. Feb. 13, 2020). The court appointed counsel

for plaintiff in that case, but he chose to discharge his able attorney. Id. at *1.

The court found defendant failed to exhaust his administrative remedies and

granted a defense motion to dismiss. Id. at *3.

      The facts alleged in both complaints are largely the same. Plaintiff was

beaten in the summer of 2018. Id. at *2. He underwent surgery. Id. He was

arrested in January of 2019 for a supervised release violation. Docket 1 at

p. 7; see also United States v. Jumping Eagle, CR. 11-50017 (Docket 38)

(D.S.D. Jan. 4, 2019) (initial appearance on petition to revoke supervised

release). On January 10 or 11, a metal screw emerged from plaintiff’s

shoulder. (Docket 1 at p. 7). He was not taken to the hospital until February

20 or 21. Id. at p. 8; Jumping Eagle, 2020 WL 730358 at *2.




      1Plaintiffadded the United States Marshals as defendants in this case.
(Docket 1 at p. 4). The United States Marshals Service (“USMS”) is a federal
agency which cannot be sued without a waiver of sovereign immunity. See
Laswell v. Brown, 683 F.2d 261, 268 (8th Cir. 1982) (“The United States and its
agencies are not proper defendants because of sovereign immunity.”). As a
federal agency, the USMS also does not act under color of state law for
purposes of a § 1983 suit.
                                          4
      In his previous case, the court found plaintiff never filed a grievance

related to his medical issues, as required by Jail policy. Jumping Eagle, 2020

WL 730358 at *2. Plaintiff now alleges he was never informed he had to file a

grievance to exhaust his administrative remedies. The Jail never gave him an

inmate handbook, which explains the grievance process, because “they were all

out[.]” (Docket 1 at p. 6).

      C.     Analysis

      Plaintiff’s complaint is barred by the doctrine of res judicata, also known

as claim preclusion. Where, as here, the prior judgment was based on federal

law, federal claim preclusion rules govern.

      Under federal common law, the doctrine of res judicata, or claim
      preclusion, applies when (1) the first suit resulted in a final
      judgment on the merits; (2) the first suit was based on proper
      jurisdiction; (3) both suits involve the same parties (or those in
      privity with them); and (4) both suits are based upon the same
      claims or causes of action. Whether two claims are the same for res
      judicata purposes depends on whether the claims arise out of the
      same nucleus of operative fact or are based upon the same factual
      predicate. Under the doctrine of res judicata, a final judgment on
      the merits of an action precludes the parties or their privies from
      relitigating issues that were or could have been raised in that action.

Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018) (internal quotations,

citations and alterations omitted).

      The court dismissed plaintiff’s prior lawsuit raising the same claims he

now attempts to bring again. The court found plaintiff failed to comply with

the PLRA’s administrative exhaustion requirement. Jumping Eagle, 2020 WL

730358 at *3; see also 42 U.S.C. § 1997e(a). The dismissal was final, on the

merits and based on proper jurisdiction. Elbert, 903 F.3d at 782. Plaintiff’s


                                        5
present complaint involves the same parties—with the exception of the USMS,

discussed above—and concerns the same factual underpinnings. Id. Claim

preclusion applies and plaintiff cannot again raise claims the court previously

considered and rejected.

      Plaintiff’s new attempt to explain his failure to comply with the

exhaustion requirement is also barred. Plaintiff cannot “relitigat[e] issues that

were or could have been raised” in his prior litigation. Id. (emphasis added).

Plaintiff could have argued he did not know about the Jail’s grievance

procedures in his first case. Because he failed to raise this argument in his

first case, it is now barred.2

      The court dismisses plaintiff’s complaint for failure to state a claim upon

which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

                                     ORDER

      For the reasons given above, it is

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket 2) is granted.

      IT IS FURTHER ORDERED that plaintiff’s complaint is dismissed

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).

      IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing

fee of $66.14 to the Clerk of Court for the United States District Court for the

District of South Dakota by May 13, 2020.


      2Plaintiffrefused to respond to defendants’ motion to dismiss based on
failure to exhaust, despite the court twice extending his response deadline.
Jumping Eagle, 2020 WL 730358 at *1.
                                           6
      IT IS FURTHER ORDERED that the institution having custody of

plaintiff is hereby directed that, whenever the amount in his trust account

exceeds $10, monthly payments that equal 20 percent of the funds credited to

the account the preceding month shall be forwarded to the Clerk of Court

pursuant to 28 U.S.C. ' 1915(b)(2) until the filing fee of $400 is paid in full.

      Dated April 9, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                         7
